﻿It is a very pleasant duty for me to offer you my heartiest congratulations, Sir, on your election as President of the thirty-fourth session of the General Assembly. Your accession to this high office is a source of joy to us, for we see in you the distinguished representative of a friendly African country, and your experience in the United Nations augurs well for this session of our Assembly.
194.	We wish also to express our thanks to your predecessor, the outgoing President, Mr. Lievano, for the manner in which he conducted the work of the thirty- third session of the General Assembly.
195.	I should like now to address our Secretary- General, Mr. Kurt Waldheim. For the past 10 years I have enjoyed a constructive and friendly collaboration with him in various forums. My admiration for his talents as a skilled diplomat devoted to the noble causes of mankind is of long standing. There is hardly any need for me to restate the full confidence of the Government of Luxembourg and the total support of my country for his continuing and tireless efforts in pursuit of the ideals of our Organization.
196.	I should like also to congratulate our one hundred and fifty-second Member of the United Nations, the State of Saint Lucia, which has fulfilled all the requirements of our Charter and has thereby confirmed the universality of our Organization. While addressing to this young country and its leaders our sincere congratulations, I should like to pledge to them our full co-operation in the attainment of the objectives and ideals of this Organization.
197.	From this rostrum a year ago I deemed it fitting to voice a certain optimism during a brief study of the world situation. This feeling of hope was based on the fact that our peoples had finally discovered the merits and advantages of dialogue, and had finally seemed to have repudiated the path of sterile confrontation.
198.	But today, although a dialogue is continuing in many areas, we are bound to recognize that the international arena, where we are both actors and spectators, remains fraught with tension in the political, military and economic fields.
199.	I do not wish today, however, to yield to pessimism, which ill becomes me and which would help no one. May I be allowed, however, briefly to dwell on certain problems which seem to be a potential threat to all of us and consequently deserve the vigilant attention of the General Assembly in the coming months, if it wishes to justify its existence.
200.	Our anxiety over past and new tensions derives primarily from our view of a certain amount of stagnation, the absence of concrete results and a refusal to compromise in the negotiations on the major issues.
201.	May I first touch on the many problems of southern Africa, an area long exposed to injustice and human suffering. The representative who preceded me spoke so eloquently on that part of the world, whose problems are due as much to the existence of a philosophy which goes against human nature as to armed conflicts, which claim new victims every day.
202.	Everybody's acceptance of the decision of the Security Council which was to lead Namibia to independence filled us with a tremendous amount of hope; yet today we are bound to recognize the fact that those hopes did not yield conclusions we were entitled to expect. Of course, some progress was accomplished, thanks to the continuing efforts, especially of the five Western Powers, which were behind this promising initiative. The support of the African front-line countries—including yours, Mr. President—was a valuable element in the compromise. Nor should we forget the tireless efforts of the Secretary-General and of his close associates. From this rostrum I should like to express my profound admiration to them for their truly Sisyphean efforts over the past year. Others would surely not have had the courage to overcome so many setbacks or so much frustration. Thanks primarily to their tenacity; we still have the hope today that there will be an equitable solution found for an independent Namibia. 
203.	Now I wish to turn to another part of southern Africa which has been beset by so many conflicts, Zimbabwe-Rhodesia. First and foremost, I should like to pay a sincere tribute to the historic initiative taken by Mrs. Margaret Thatcher, the Prime Minister of the United Kingdom, and to her Foreign Minister, my colleague Lord Peter Carrington.
204.	The Conference in London is now entering its fifth week. Every single one of the opposing parties will have been seated at the same table. That is a positive point, and we fervently hope that the additional time for thought which they all accorded themselves will bring everybody closer together and closer, also, I hope, to the common goal, which is independence and peace for that part of Africa. Let all those who are negotiating today be keenly aware of their responsibilities to their fellow citizens, who certainly have no other desire but finally to enjoy a life of peace without poverty, suffering and injustice.
205.	Turning to South Africa, I deeply regret that the rulers of that country have done nothing to change the unnatural policy of apartheid. It would appear that an exchange of ideas on the system is proceeding, as well as some tentative questioning regarding minor matters, but we are still very far indeed from the fundamental reform which alone can make South Africa a country respecting human rights and fundamental freedoms. How much more time, I would ask, will the leaders of that country need before they realize that the policy of apartheid is not only profoundly unrealistic, but also against the elementary rights of human beings? Once again, I would invite the international community to give its full support to those who by peaceful means are endeavouring to alter this sorry state of affairs.
206.	Last autumn we were hopeful that the accords resulting from the Camp David negotiations would be the break-through that would make it possible for the whole of the Middle East region to regain peace. As far as direct relations between Israel and Egypt are concerned, the process started at Camp David seems to be proceeding rather satisfactorily.
207.	Of course, the progress achieved in normalizing the situation between those two countries can only meet with our support, as does also any step, however small, towards peace. Egypt and Israel have thus proved—if there was any need for that—that the political determination of responsible statesmen is capable of overcoming all obstacles through negotiations.
208.	On the other hand, it must be recognized that too many questions, too many aspects of questions involving other parties, remain unresolved. As long as there still exists a single serious problem in the Middle East, that part of the world will continue to be a source of tension.
209.	The common view of the nine countries members of the European Community was set forth a few days ago from this rostrum by our Acting President-in- Office, my "colleague, the Irish Foreign Minister, Mr. Michael O'Kennedy, and there is therefore no need for me to revert to this matter in detail. I want, however, to insist on something that is an absolute necessity, namely that there must be negotiations with all the parties concerned, without any exceptions. Whether the negotiations are global or separate at the outset is, after all, only a matter of procedure.
210.	Separate discussions, both concurrent and successive, make it possible to discuss the difficulties in sequence, and therefore improve the chances of success. There must be as many approaches to the problem as there are facets of that problem. Therefore, it is fundamental that no interested party be denied a voice in the proceedings or be excluded out of hand. Clearly, as you may well imagine, that applies first and foremost to the Palestinians, who have the most legitimate right to participate in the process leading to peace. Also, they have every right to designate the representatives in whom they wish to place their trust. If they identify with the PLO and feel that they are well represented by that organization, it is hardly realistic to ignore their choice. After all, the choice of spokesman is the exclusive right of the party concerned and not of their opposite numbers.
211.	Similarly, it is inadmissible to preach, as some have done, what still seems to be the destruction of the State of Israel. Israel has the right to exist in peace, without continually being the target of the hostility of any of its neighbours. To ignore these historical realities, reflected clearly in the many resolutions of our Organization, strikes me not only as unrealistic but also as a dangerous challenge to the credibility of our Organization.
212.	Insisting on pre-conditions, and then demanding the exclusion of certain matters only serves to delay negotiations. I earnestly hope that the General Assembly will make good use of all the time it will devote to the examination of the Middle East conflict in order to bring about a solution by constructive and—I hope- peaceful debate.
213.	Similar tensions resulting from similar transgressions of the United Nations Charter have existed for some months in South-East Asia. Our Organization has not been capable of reacting to the clear acts of aggression which, in addition to taking a heavy toll in human life and economic damage, have swollen unduly the wretched mass of what is called circumspectly but incorrectly "refugees". But, I ask you, where is their refuge? Who will respect their basic human rights? Who will give them asylum, which is the best that the more fortunate of them can hope for. Nothing can ever replace their home and especially their homeland, which is the land of their ancestors.
214.	These people are not truly refugees. They are fugitives who are lost and subject to outrageous blackmail. What help is this finite world of fixed frontiers, even if they are guaranteed by the United Nations, if we must continually witness people fleeing for reasons of religious, ethnic or racial incompatibility? Shall we soon see the emergence of anew philosophy which says that some leaders have the right to demand at will the displacement of millions of human beings for reasons which are the very negation of our Charter and the Universal Declaration of Human Rights? I would hope that each and every one of us will give some thought to the implications of such an eventuality.
215.	Luxembourg is pleased that by its participation in the Geneva Meeting, it was able to act favourably on the admirable humanitarian initiative of the Secretary- 
General. I assure him that we will continue to do whatever we can, within the limited means of a small country, to help to alleviate however little the fate of these human beings out of a pure sense of human responsibility.
216.	Seeing so much misery and misfortune, we wonder whether we are dreaming when we read about the tremendous amount of money devoted by the various countries in the world to armaments. In spite of the broad consensus at the tenth special session of the General Assembly, which was devoted to disarmament and filled us with hope and optimism, and notwithstanding the second SALT Treaty which we hope will soon take effect between the two super-Powers, the amount spent on armaments throughout the world is constantly increasing.
217.	Several years ago people were talking in terms of $200 billion, but today the figure has gone up to $400 billion. When will we be able to put an end to this collective folly, this unbridled race? A few days ago from this same rostrum, His Holiness Pope John Paul II, addressing the General Assembly and contemplating the senseless accumulation of the means of destruction, exhorted the world to abandon the arms race if we wish to retain some credibility in the eyes of future generations.
218.	In approaching world economic problems and after having drawn this rather dismal picture of certain political issues, I would have enjoyed indulging in a certain amount of cautious optimism. Unfortunately, harsh realities do not allow that.
219.	I readily admit that the bad situation in the world economy has been with us for some time. At one point some people placed their belief in a modest recovery, but slower-than-expected growth and a too-high level of inflation, an increasingly heavy burden of unemployment and a highly confused monetary situation this year have ruined our hopes, at least our hopes for a slow but proximate recovery.
220.	Who is to blame? Who is responsible? This, of course, is the question that inevitably arises. Immediately everyone points an accusing finger at someone else. However, I believe that it is in vain to try to seek one scapegoat. First of all, we would never reach agreement, and secondly, that would hardly help us to find the solution to our present problems. In addition, that attitude would be the negation of the interdependence of peoples—and that is true of people in both the industrialized and the developing countries. Therefore, I shall refrain from making any subdivisions, or using ideological labels.
221.	Is the problem not rather one of an inaccurate assessment of the over-all situation of our countries and of relations between producer and consumer countries that are too irregular and intermittent? Let us deal with these deficiencies and let us all recognize that we are all dependent on each other.
222.	My Government firmly believes in the interdependence of all the countries in the world and especially of all their economies. That is why we have tried resolutely to conclude the agreements on bilateral and multilateral co-operation within the framework of the European Communities, which my friend and colleague from Ireland spoke about earlier.
223.	Just as in the political field, goodwill alone will not be enough in the economic field. I take as an example the renewal of the Lome' Convention, which establishes co-operation between the European Community and the countries of Africa, the Caribbean and the Pacific. Since the inception of that union, my country, aware of its limits at the bilateral level, was one of the most ardent defenders of that form of co-operation which at the time was called "association". We felt that this was an innovative means of initiating negotiations between sovereign States on an equal footing.
224.	If the nine member States of the European Community by their concessions were not always successful in meeting all the hopes of the African, Caribbean and Pacific countries, that was unfortunately due to harsh reality. Members may rest assured that the sacrifices made by the nine countries were substantial and probably even exceeded what was feasible in some cases.
225.	It is true that the Committee of the Whole Established under General Assembly Resolution 32/174, the Preparatory Committee for the New International Development Strategy and even the fifth session of UNCTAD have been unable so far to produce results that will satisfy everyone. However, I am convinced that as the idea of interdependence gains ground, as it inevitably will, it will be possible for us to move closer to a genuine constructive dialogue among our countries which should lead to the harmonization of everyone's interests. However, all sides must show realism and confine themselves to serious, business-like proposals which stand a chance of success.
226.	Let us all work towards this noble goal. Let us guarantee for each of our nations and for their citizens existence in dignity, freedom and peace, thanks to an equitable distribution of the wealth of the world. I express my hope here and now that the special session of the General Assembly devoted to development in 1980 will achieve decisive progress for the benefit of all.
227.	A source of satisfaction for everyone is the notable progress that has been made in the Third United Nations Conference on the Law of the Sea during the past year.
228.	Under the dynamic leadership of my friend, President Hamilton Shirley Amerasinghe, that Conference has reached the point where it is now possible to entertain the hope that negotiations will be concluded in about a year. If that is achieved, I believe I may say that this will be a unique accomplishment in the annals of our Organization. The responsibilities that we are assuming today or in the near future will be very great. Certainly the idea is not to sign a convention of that scope unless each and every one of us implements it. It must be acceptable and capable of implementation. Human rights are not to be limited simply to political and civil freedoms.
229.	His Holiness Pope John Paul II stressed that human rights are indivisible. For my part, I fully subscribe to that proposition. Because we are a small country, freedom, independence and human rights, whether political or economic, are particularly dear to us. If we sometimes appear to some of you to overemphasize this point, rest assured that we are not trying to export our views to other countries with other systems, but merely share the sufferings of those whose indivisible rights are disregarded. And if that is our attitude, believe me that it is a sincere and honest one and is in no way the result of any ulterior political, motives whatever.
230.	To review the world situation in this distinguished Assembly from the standpoint of a small Member State like Luxembourg is, believe me, not always easy. Certainly it was no pleasure to sketch for the eleventh time this rather gloomy picture, as I have just done. Since we have placed all our faith in the United Nations and in the common sense of the peoples who make it up, we believe that it is always better to give an unadorned view of the problems, in the hope that we will all together find equitable solutions rather than resigning ourselves to a gradual worsening of those problems day by day.
